 1 McGREGOR W. SCOTT
   United States Attorney
 2 BENJAMIN E. HALL
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Defendant
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 KATHLEEN BURGHARDT-COBB,                               Case No. 1:17-cv-01563-DAD-SKO

12                                Plaintiff,              STIPULATION AND ORDER TO
                                                          CONTINUE TELEPHONIC
13                    v.                                  CONFERENCE

14 MARK S. INCH, Director, Federal Bureau of              Hon. Sheila K. Oberto
   Prisons,                                               U.S. Magistrate Judge
15
                             Defendant.
16

17

18          Plaintiff, Kathleen Burghardt-Cobb, and Defendant, Hugh J. Hurwitz, Acting Director of the
19 Federal Bureau of Prisons, through their undersigned attorneys, hereby stipulate and request that the

20 Court continue the telephonic hearing to discuss setting the Settlement Conference (see Order dated

21 May 15, 2019, Doc. 20) from June 20, 2019, to July 17, 2019, at 4 p.m. Defense counsel has

22 requested this continuance due to a family medical matter.

23                                                              Respectfully submitted,
24   Dated: June 12, 2019                                       McGREGOR W. SCOTT
                                                                United States Attorney
25
                                                              / /s/ Benjamin E. Hall
26                                                             BENJAMIN E. HALL
                                                               Assistant U.S. Attorney
27                                                             Attorney for Defendant
28

     STIPULATION AND PROPOSED ORDER TO CONTINUE       1
     TELEPHONIC CONFERENCE
30
 1    Dated: June 12, 2019                                     LAW OFFICES OF KEVIN G. LITTLE

 2                                                             [Authorized June 12, 2019]

 3                                                           / /s/ Kevin G. Little
                                                              KEVIN G. LITTLE
 4                                                            Attorneys for Plaintiff
 5
                                                   ORDER
 6
            Pursuant to the parties’ above stipulation (Doc. 21), the Pre-Settlement Conference set for
 7
     June 20, 2019 is CONTINUED to July 17, 2019 at 4:00 PM in Courtroom 7 (SKO) before
 8
     Magistrate Judge Sheila K. Oberto. The parties SHALL file a joint statement confirming that they
 9
     have met and conferred and setting forth their proposed Settlement Conference date(s) by no later
10
     than July 10, 2019. (See Doc. 20 at 3 n.3.)
11

12
     IT IS SO ORDERED.
13

14 Dated:      June 12, 2019                                    /s/   Sheila K. Oberto             .
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

     STIPULATION AND PROPOSED ORDER TO CONTINUE       2
     TELEPHONIC CONFERENCE
30
